Title: David Gelston to Thomas Jefferson, 20 August 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York 20th August 1816.
          
          I have this day received in Store one case, said to contain thirty bottles red wine shipped by Mr Cathalen from Marseilles—this with the preceding I shall Ship by the first good opportunity for Richmond agreeably to the request in your letter of the 3d instant—
          
          
            With great respect I am sir your obedient servant,
            David Gelston
          
        